            Case 1:17-vv-01601-UNJ Document 51 Filed 07/23/20 Page 1 of 2




  In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                      Filed: June 24, 2020

* * * * * * * * * * * * * *                      *
MARK FERRARA,                                    *       No. 17-1601V
                                                 *
                Petitioner,                      *       Special Master Sanders
                                                 *
v.                                               *
                                                 *
SECRETARY OF HEALTH                              *       Dismissal; Insufficient Proof; Influenza
AND HUMAN SERVICES,                              *       (“flu”) Vaccine; Guillain-Barré syndrome
                                                 *       (“GBS”).
          Respondent.                            *
* * * * * * * * * * * * * *                      *
Donald P. Edwards, Law Office of Donald P. Edwards, Atlanta, GA, for Petitioner
Althea W. Davis, United States Department of Justice, Washington, D.C., for Respondent

                                            DISMISSAL 1

        On October 20, 2017, Mark Ferrara (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program 2 (“Vaccine Program” or “Program”). 42
U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that he developed a shoulder injury related to
vaccination administration (“SIRVA”) as a result of the influenza (“flu”) vaccine he received on
October 20, 2014. Pet. at 1, ECF No. 1. The information in the record, however, does not show
entitlement to an award under the Program.

        On October 07, 2019, Petitioner filed an unopposed motion for a decision dismissing her
petition. ECF No. 47. In his motion, Petitioner conceded that “[a]n investigation of the facts and
science supporting [this case] has demonstrated to Petitioner that he will be unable to prove that
she is entitled to compensation in the Vaccine Program.” Id. at 1. He continued, “to proceed
further would be unreasonable and would not provide an efficient use of the resources of the


        1
           This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). This means the Decision will be available to anyone
with access to the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision. If,
upon review, the I agree that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
         2
           National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the
Vaccine Act” or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to
the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
            Case 1:17-vv-01601-UNJ Document 51 Filed 07/23/20 Page 2 of 2




court, the Respondent and the Vaccine Program.” Id. Respondent had no objection to
Petitioner’s motion. Id. at 2.

        To receive compensation under the Program, Petitioner must prove either (1) that he
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that
Petitioner’s alleged injury was caused by the flu vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s
claim, and Petitioner has not filed a supportive opinion from an expert witness. Therefore, this
case must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly. 3

        IT IS SO ORDERED.
                                                          s/Herbrina D. Sanders
                                                          Herbrina D. Sanders
                                                          Special Master




        3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a
notice renouncing the right to seek review.

                                                     2
